Citation Nr: 0725773	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1985 
to June 1988.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 vocational 
rehabilitation determination at the RO.  

The Board remanded the veteran's claim in October 2006 for 
further development.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2007.  



FINDINGS OF FACT

1.  The veteran is currently service-connected for traumatic 
arthritis to the knees with a disability rating of 20 
percent.   

2.  The service-connected disability is shown to cause some 
functional impairment with related limitations; however, he 
is not shown to have an employment handicap given his 
advanced educational attainments and because his military 
service skills were transferable.  



CONCLUSION OF LAW

The requirements for entitlement to vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. §§ 
3101, 3102 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.40, 
21.51 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

However, the Board finds that specific VCAA notice was not 
required in this case because the notification procedures for 
Chapter 31 claims was not affected by this change in law.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA 
notice not required in case involving a waiver request).  

The United States Court of Appeals for Veterans Claims 
(Court) has also recognized that enactment of VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The Board finds that all 
relevant evidence necessary for the equitable disposition of 
the appeal was obtained and that additional efforts to notify 
or assist the veteran in this case are not required.  


II. Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2006).  

The VA regulations provide that a person shall be entitled to 
a rehabilitation program under Chapter 31 if such person is a 
veteran who (a)(1) has a service-connected disability rated 
at 20 percent or more that was incurred in or aggravated by 
service on or after September 16, 1940; (2) is hospitalized 
for a service-connected disability and has a disability that 
will likely be compensable at a rate of 20 percent or more; 
or (3) has a service-connected disability which is 
compensable, or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990, and (b) is determined by 
VA to be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2006).  

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes and 
interests."  38 C.F.R. § 21.51(b) (2006).  

The term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors. 38 C.F.R. § 21.51(c).  

The law provides that an "employment handicap" does not exist 
when any one of the following conditions is present: (i) the 
veteran's employability is not impaired; this includes 
veterans who are qualified for suitable employment, but do 
not obtain or retain such employment for reasons within their 
control; (ii) the veteran's employability is impaired, but 
his or her service-connected disability does not materially 
contribute to the impairment of employability; or (iii) the 
veteran has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2).  

The service-connected disability need not be the sole or 
primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable or observable. 38 C.F.R. § 
21.51(c)(3).  

The evidence of the consistency of interests with training 
and employment may be based on the veteran's statements to a 
VA counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories. 38 
C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain or 
retain employment are not impaired if he has a history of 
current, stable, continuous employment. 38 C.F.R. § 
21.51(e)(2), (3).  

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 338 C.F.R. § 21.52(a).  

VA regulations define a "serious employment handicap" as a 
significant impairment of a veteran's ability to prepare for, 
obtain or retain employment consistent with such veteran's 
abilities, aptitudes, and interests. 38 C.F.R. § 21.52(b).  

In reviewing a Board determination concerning Chapter 31 
vocational rehabilitation benefits, the Court has noted that 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.  

In December 2003, the veteran saw a counseling psychologist 
in reference to vocational rehabilitation benefits based on 
the fact that his service-connected bilateral traumatic 
arthritis in his knees presented functional limitation in his 
ability to perform daily tasks that required kneeling, 
crouching, crawling, climbing, walking, standing and 
treading.  

At the time of his appointment, the veteran was noted to have 
received a Bachelors Degree in History in 1988, to have 
attained the field rank of Major in service and to have been 
trained in officer basic and advance courses, combined arms 
and services staff school, and brigade and battalion signal 
officers course.  

The veteran told the counseling psychologist in December 2003 
that he began course work in the fall of 2003 in a non 
matriculating status and expressed an interested in graduate 
work in history or entrance into law school.  

In January 2007, the veteran testified that he received a 
Masters Degree in 2006 and began a Ph.D. program in the fall 
of 2005.  The veteran also testified that he was still 
interested in law school.  

In April 2003, the veteran stated to the clinical 
physiologist that he could not find gainful employment in the 
three years since he had left military service and that was 
why he returned to school.  The veteran stated that he worked 
as a construction laborer, a cab driver, and a vacuum sales 
person since he left service.  

In a December 2003 counseling record questionnaire,  the 
veteran stated that he stopped being a construction worker 
because there was either no work or he could not work for his 
brother, that he quit as a cab driver because it was too 
dangerous, and that he stopped work as a vacuum dealer 
because he was not successful.  The Board notes that the 
veteran did not state that he stopped any of the above jobs 
due to his service-connected disability.   

The clinical psychologist stated that the veteran appeared to 
have good existing work skills and might only need to be 
given professional help in securing employment. 

The clinical psychologist found that the service-connected 
bilateral traumatic arthritis of the knees constituted an 
impairment to employment because of the restriction it placed 
on the veteran's ability to perform certain job tasks without 
further aggravating the condition.  

The clinical psychologist opined that the service-connected 
condition presented functional limitations in his ability to 
perform daily activities that called for climbing, walking, 
standing, treading, kneeling, and crawling.  

However, the clinical psychologist opined that the veteran 
had adequate suitable vocational skills that permitted his 
entry into gainful employment, i.e. the veteran's bachelors 
degree and 13 years of management and leadership skills 
acquired during military service.  

The clinical psychologist stated that the veteran's military 
career revealed the acquisition of communication skills with 
growth in leadership and management skills.  It was also 
noted that the veteran appeared vague or reluctant to discuss 
any attempt to apply those skills in the civilian job market.  

The clinical psychologist concluded that the veteran had 
overcome the functional limitations associated with his 
service-connected disabilities based on existing skills and 
therefore, the clinical psychologist felt that the veteran 
did not have an employment handicap.  It is noted that the 
veteran declined the use of the offer of employment and 
guidance services.  

While the veteran met the service-connected disability 
criteria for basic eligibility for vocational rehabilitation 
training, the Board finds there is no probative evidence of 
an employment handicap.  

The veteran's belief as to the limited employment 
opportunities possibly available to him without additional 
training is considered to be plausible; however, the opinion 
of the vocational rehabilitation and employment counselor is 
considered to warrant a higher degree of probative weight.  

The vocational rehabilitation and employment counselor is 
considered to have a greater level of expertise as to such 
matters as a result of his training and experience, and he 
opined that the veteran did not have an employment handicap.  

The Board accordingly finds that there is no evidence that 
the veteran has an employment handicap as a result of his 
service-connected disabilities.  

Accordingly, in the absence of competent evidence of an 
employment handicap, the need for vocational rehabilitation 
training under Chapter 31 of Title 38 of the United State 
Code has not been demonstrated.  The claim for vocational 
rehabilitation benefits must be denied.  



ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


